Concurring Opinion.
By his Honor,
EMILE GODCHAITX:
The controversy hinges upon the ownership of the reax portion of a strip of property fronting 19’ 8” 6’” on Toulouse Street, and running through, in the form of a rectangle, to the half square division line.
I agree with my colleague that, in so far as the defendant, Dee, is concerned, the record is clear that by priority of purchase he acquired as against plaintiff that portion which he claims of the strip in controversy between them. But while I also agree with him in holding that Garrison sold to Wilson, prior to the date of plaintiff’s purchase thereof from the former, that portion of the rear of the strip in which the other two defendants are concerned, I cannot concur in the view that this conclusion should be reached by seeking the intention of the parties to the deed from Garrison to Wilson and by them applying “French Measure” in fixing the extent and limits of the property therein conveyed.
*211In my judgment that deed is on its face wholly free from ambiguity, and there is consequently no justification for seeking intent and substituting ■ a system of measurement different from that which the deed itself indicates should be employed. For by simply attributing' to the exact language of each term of description in that deed the precise meaning it should and would ordinarily convey to one examining it upon the public records, the fact is established that the description is complete in itself and that Garrison thereby conveyed to Wilson that portion of the rear of the strip in which these defendants are interested.
Garrison owned a half square measuring 152, 7” on Napoleon Street and on Solomon 'Street and embracing the whole 'frontage on Toulouse Street, the measurement of which was incorrectly recited in his deed of purchase as 300’, when in fact it was 319’ 8” 6’”.
What he then sold to Wilson is described in the deed as follows:
One-quarter of a square of ground # # * measuring 150’ front on Toulouse Street, by 152’ 7” depth and front on Napoleon Street.
That is, he sold one-half of the property he owned, the direction or bearing of three of the boundary lines being fixed, namely, Toulouse Street, Napoleon Street, and the division line of the half square. The deed gives the exact measurement of two of these boundaries, Napoleon and Toulouse 'Streets, and in my judgment, by designating the quantity or area of the property conveyed, just as effectually states and fixes the precise lineal extent of the third boundary — a designation equivalent to an express direction that its length should be such that the land embraced within the boundaries shall be equal to one-half of the vendor’s property.
In accordance with this direction the length of this boundary would be fixed at 169’ 8” 6’”; and we then *212Rave given by the deed the length and bearing of three of the fonr boundaries, that is, a description, perfect and complete in itself, of a quarter of a square measuring, as the deed requires, 150’ on Toulouse Street, 152’ 7” on Napoleon Street, and 169’ 8” 6”’ on the line dividing it from the adjacent half square. In fact it is difficult to conceive what terms could be employed to effect such a result more completely than is accomplished by the language of the deed itself.
Opinion and decree, March 10th, 1913.
Rehearing refused, April 7th, 1913.
The quarter-square as thus projected would cover that portion of the strip in which the other two defendants are interested, and consequently plaintiff could derive no title thereto by his subsequent purchase from Garrett.
For the foregoing reasons and to the extent stated, I concur in decree alone.